DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“processing unit that enables” in claims 1-6 (The processing unit is being interpreted as the MPU hardware/circuitry and software to perform the functions claimed. ([0069-0070]; Fig. 6))
“an acquisition unit that obtains” in claims 8-10 and 13 (The acquisition unit is being interpreted as the hardware and software to implement the functions claimed. ([0118]; [0114]; Fig. 7))
“a processing unit that executes/registers” in claims 8, 11, and 12 (The processing unit is being interpreted as the hardware and software to implement the functions claimed. ([0118]; [0114]; Fig. 7))
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. Patent Publication 2012/0284213), hereinafter Lin.
Regarding claim 1, Lin teaches
A providing device (Fig. 1, 104a; i.e. client computing system) comprising a processing unit ([0152]; i.e. processor) that enables acquisition of one or both of control information (i.e. information to generate predictions or trained predictive model) for causing artificial intelligence to function in a device (i.e. client computing system or other client computing system) ([0026]; [0027], lines 1-12; [0053]; [0056]; [0057]; [0002]; i.e. A client computing system enables acquisition of the trained predictive model by providing the training data and granting permission to other client computing systems to access or download the trained predictive model. Artificial intelligence functions on the device that accesses or downloads the trained predictive model by running the trained predictive model to predict an output from a given input.) and information (i.e. URL address of the trained predictive model) specifying the control information from a distributed network. (Fig. 1; [0029]; [0054], lines 10-14; i.e. clients/server distributed network) ([0049]; i.e. The client computing system may access the trained predictive model using a URL address.)

Regarding claim 3, Lin teaches
The providing device according to claim 1, wherein the processing unit further enables acquisition of a program (i.e. training model) for causing a set process (i.e. execution of the training model using input data provided) to be automatically executed in a case where a set condition (i.e. client computing system has granted permission to the other client computing system and the other client computing system has selected the model for execution) is satisfied from the distributed network. ([0056]; [0057]; i.e. The client computing system enables acquisition of the training model by the other client computing system by granting them permission.)

Regarding claim 5, Lin teaches
The providing device according to claim 1, wherein the processing unit further enables acquisition of metadata (i.e. names of the predictive models) of the control information from the distributed network. ([0057]; [0056], lines 1-12; i.e. The client computing system enables acquisition of the names of the predictive models to computing systems by granting permission of access.)

Regarding claim 14, Lin teaches
A method for processing information to be executed by a providing device, (Fig. 1, 104a; i.e. client computing system) the method comprising a step of enabling acquisition of one or both of control information (i.e. information to generate predictions or trained predictive model) for causing artificial intelligence to function in a device (i.e. client computing system or other client computing system) and information (i.e. URL address of the trained predictive model) for specifying the control information from a distributed network. (Fig. 1; [0029]; [0054], lines 10-14; i.e. clients/server distributed network)

Regarding claim 15, Lin teaches 
A program for causing a computer (Fig. 1, 104a; i.e. client computing system) to implement a function of enabling acquisition of one or both of control information (i.e. information to generate predictions or trained predictive model) for causing artificial intelligence to function in a device (i.e. client computing system or other client computing system) ([0026]; [0027], lines 1-12; [0053]; [0056]; [0057]; [0002]; i.e. A client computing system enables acquisition of the trained predictive model by providing the training data and granting permission to other client computing systems to download the trained predictive model. Artificial intelligence functions on the device that downloads the trained predictive model by running the trained predictive model to predict an output from a given input.) and information (i.e. URL address of the trained predictive model) for specifying the control information from a distributed network. (Fig. 1; [0029]; [0054], lines 10-14; i.e. clients/server distributed network) ([0049]; i.e. The client computing system may access the trained predictive model using a URL address.)  

Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(2) as being anticipated by Okanohara et al. (U.S. Patent Publication 2016/0217387), hereinafter Okanohara.
Regarding claim 8, Okanohara teaches
A processing device (Fig. 1; Fig. 3A, 302; i.e. edge device) comprising: 
an acquisition unit (Fig. 1, 102; [0014]; i.e. communication module of the edge device) that obtains, from a distributed network, (Fig. 3A; [0020], lines 25-27; i.e. peer-to-peer network of edge devices) one or both of control information (i.e. mixed model/updated model) for causing artificial intelligence ([0002]; [0017], lines 26-29; i.e. the machine model is executed to output a predicted result) to function in a device (i.e. edge device) 
a processing unit ([0058]; i.e. processor of the edge device) that executes a predetermined process (i.e. update module) using the artificial intelligence (i.e. model predicted results) that functions on a basis of the control information. ([0017], lines 56-69; i.e. The edge device updates the local model/mixed model based on incorrect predictions of the artificial intelligence.)

Regarding claim 9, Okanohara teaches
The processing device according to claim 8, wherein the acquisition unit obtains one or both of the control information and the information for specifying the control information from a P2P database (Fig.1, 106; i.e. memory of the leader edge device that generated the mixed model) of a P2P network that is the distributed network. ([0028], lines 1-6; [0017], lines 1-5; i.e. The leader edge device would inherently save a mixed model in memory before transmitting to the other edge devices.)

Regarding claim 10, Okanohara teaches
The processing device according to claim 9, wherein the acquisition unit obtains, from the P2P database, one or both of the control information (i.e. mixed model that is created for the group) satisfying an acquisition condition (i.e. it is a group mixed model) and the information for specifying the control information satisfying the acquisition condition.  ([0052-0054])

Regarding claim 11, Okanohara teaches
The processing device according to claim 9, wherein the processing unit registers information (i.e. updated local model) indicating a state (i.e. context metadata of the machine learning model such as model history/data collection environment) after execution of the predetermined process (i.e. update module) in the P2P database. (Fig.1, 106; i.e. memory of the leader edge device that generates the mixed models) ([0017]; [0053]; i.e. The updated local model includes context metadata indicating a state of the local model at the edge device. The edge device provides this model to the leader edge device which inherently stores/registers the model in order to mix it into a mixed model.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang et al. (U.S. Patent Publication 2018/0285839), hereinafter Yang.
Regarding claim 2, Lin shows all of the features with respect to claim 1 as outlined above. However, Lin fails to show
The providing device according to claim 1, wherein the processing unit enables acquisition of one or both of the control information and the information for specifying the control information from the distributed network by registering one or both of the control information and the information for specifying the control information in a peer-to-peer (P2P) database. 
Yang shows
wherein the processing unit ([0063]; [0064]; i.e. processor of entity computing system) enables acquisition of one or both of the control information (i.e. information to generate predications or training data of machine learning/AI modules) and the information (i.e. source of the data/hashes of the data/data permission) for specifying the control information from the distributed network (Fig. 4) by registering one or both of the control information and the information for specifying the control information in a peer-to-peer (P2P) database. (i.e. blockchain) ([0015], lines 1-6; [0022-0024]; [0053-0055]; i.e. The source of the training data/hashes of the training data or information for specifying the control information are stored in the blockchain for acquiring the training data from the distributed/peer-to-peer network data stores.)
Yang and Lin are considered analogous art because they involve sharing of information for machine learning. Lin shows that a server may provide control information or machine learning models trained from data of a client to generate predications. Yang shows that the information about data necessary to perform predictions may be shared in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein the processing unit enables acquisition of one or both of the control information and the information for specifying the control information from the distributed network by registering one or both of the control information and the information for specifying the control information in a peer-to-peer (P2P) database. Doing so provides controlled sharing of information without using a centralized controlled server environment. (Yang: [0046])


The providing device according to claim 5, wherein the processing unit enables acquisition of the metadata of the control information from the distributed network by registering the metadata of the control information in a P2P database. 
Yang shows
wherein the processing unit enables acquisition of the metadata (i.e. hash of the data/owner of the data/data permission) of the control information (i.e. information to generate predications or training data of machine learning/AI modules) from the distributed network by registering the metadata of the control information in a P2P database. (i.e. blockchain) ([0022]; [0053-0054])
Yang and Lin are considered analogous art because they involve sharing of information for machine learning. Lin shows that a server may provide control information or machine learning models trained from data of a client to generate predications. Yang shows that the information about data necessary to perform predictions may be shared in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Yang wherein the processing unit enables acquisition of the metadata of the control information from the distributed network by registering the metadata of the control information in a P2P database. Doing so provides controlled sharing of information without using a centralized controlled server environment. (Yang: [0046])

Regarding claim 7, Lin in view of Yang shows all of the features with respect to claim 2 as outlined above. Lin in view of Yang further shows
The providing device according to claim 2, wherein the information for specifying the control information (i.e. source of the data/hashes of the data/data permission) includes a part or all of information for obtaining, from other than the P2P database, information (i.e. data) indicating a network structure, a hyperparameter that is a parameter for learning, a training data set for learning, (i.e. training data) and learned data. (Yang: [0022-0024]; [0053-0054]; [0056-0058]; i.e. The training data is obtained from a data store not the blockchain.) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kozloski et al. (U.S. Patent Publication 2018/0189732), hereinafter Kozloski.
Regarding claim 4, Lin shows all of the features with respect to claim 3 as outlined above. However, Lin fails to show
The providing device according to claim 3, wherein the processing unit enables acquisition of the program from the distributed network by registering the program in a P2P database. 
Kozloski shows
wherein the processing unit enables acquisition of the program (i.e. unit of software code) from the distributed network by registering the program in a P2P database. (i.e. blockchain) ([0026]; [0065]; i.e. A computer node may enter/register a unit of software code into a blockchain for acquisition by peers.) 
Kozloski and Lin are considered analogous art because they involve sharing of models or code. Lin shows a server that shares predictive models or programs to predict results. Kozlowski shows that such programs may be shared via a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Kozloski wherein the processing unit enables acquisition of the program from the distributed network by registering the program in a P2P database. Doing so provides for decentralized method of sharing the models.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okanohara in view of Yang.
Regarding claim 13, Okanohara shows all of the features with respect to claim 8 as outlined above. However, Okanohara fails to show
The processing device according to claim 8, wherein in a case where the information for specifying the control information is obtained from the distributed network, the acquisition unit obtains the control information specified by the information for specifying the control information from an external device.
Yang shows
wherein in a case where the information (i.e. source of the data/hashes of the data/data permission) for specifying the control information ([0053]; i.e. training data/information to generate predictions) is obtained from the distributed network, (i.e. blockchain) ([0020]; [0022]; [0023]) the acquisition unit obtains the control information specified by the information for specifying the control information from an external device. (i.e. data store)  ([0057-0059])
Yang and Okanohara are considered analogous art because they involve sharing of information for machine learning. Okanohara shows sharing machine learning models in a peer-to-peer network. Yang shows that the information about data necessary to perform machine learning predictions may be shared in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okanohara to incorporate the teachings of Yang wherein in a case where the information for specifying the control information is obtained from the distributed network, the acquisition unit obtains the control information specified by the information for specifying the control information from an external device. Doing so provides for less transfer of data.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramaniyan et al. (U.S. Patent Publication 2018/0293366) – Devices sharing simulation models using smart contracts and blockchain.
Garg et al. (U.S. Patent Publication 2020/0019882) – Server sharing machine learning models with user computing devices.
Booz et al. (U.S. Patent Publication 2017/0279774) – Using a blockchain database to contract with a host device to receive high volume data streams.
Buibas et al. (U.S. Patent Publication 2014/0089232) – Training neural network robotic devices using server shared brain images.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451